 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       STANLEY GLEASON,                                 No. 2:21-cv-0253 AC P
12                        Plaintiff,
13             v.                                         ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14       JEFF LYNCH, et al.,
15                        Defendants.
16

17            By an order that first issued on February 24, 2021, and was resent to plaintiff two times

18   thereafter,1 plaintiff was ordered to file a new in forma pauperis affidavit in light of the fact that

19   he is no longer incarcerated. See ECF No. 6. Plaintiff was directed to do so within in thirty days

20   and was cautioned that failure to do so would result in a recommendation that this action be

21   dismissed. See id.

22            The thirty-day period has now expired, and plaintiff has not responded to the court’s order

23   and has not filed the required document.

24   ////

25   ////

26   ////

27
     1
       The docket indicates that the court’s order issued February 24, 2021, was re-served on plaintiff
28   on March 1, 2021, and again on April 8, 2021.
                                                        1
 1          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is
 2   directed to assign a United States District Judge to this action.
 3          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
10   (9th Cir. 1991).
11   DATED: May 18, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
